               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




IAN MARKS,                            CV 20-2854 DSF (GJSx)
      Plaintiff,
                                      Order to Show Cause re Remand
                 v.                   for Lack of Subject Matter
                                      Jurisdiction
SAWYER AVIATION, LLC,
      Defendant.




    Defendant removed this case to this Court on the basis of diversity
jurisdiction. However, despite stating the correct rule for the
citizenship of limited liability companies, the citizenship of the
Defendant is not properly pleaded. See Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability
company is a citizen of the states of which each of its members is a
citizen). Therefore, Defendant is ordered to file an amended notice of
removal no later than April 13, 2020 correcting the jurisdictional
allegations. Failure to allege subject matter jurisdiction adequately
will result in the case being remanded.

   IT IS SO ORDERED.



Date: March 30, 2020                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge
